DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 01/29/2021, 03/08/2021, 03/19/2021, 08/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered by the examiner.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 21, Lu et al. (US 20140285122) discloses A method for moving a plurality of moveable stages relative to a stator (abstract), the method comprising:
providing a stator comprising one or more stator tiles (para 65), each stator tile comprising:
an x-trace layer comprising a plurality of x- trace groups, each x-trace group comprising a plurality of electrically conductive x-traces which extend in a stator-x direction across the stator tile (para 46) and into which currents may be independently driven (paras 74-75);

the x-trace layer and the y-trace layer overlapping one another in a stator-z direction (para 46). 
However, neither Lu et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “the stator-x direction and the stator-y direction non-parallel to one another; providing a plurality of moveable stages, each moveable stage comprising: a first magnet array comprising: a plurality of first magnetization segments linearly elongated in a stage-x direction, each first magnetization segment having a corresponding magnetization direction orthogonal to the stage-x direction and a plurality of second magnetization segments linearly elongated in a stage-y direction, each second magnetization segment having a corresponding magnetization direction orthogonal to the stage-y direction; and the stage-x direction and the stage-y direction non-parallel to one another; and driving currents in the x-traces and the y-traces to move a first moveable stage and a second moveable stage relative to the stator wherein for at least a first portion of a time where the first moveable stage overlaps with a first x-trace of a first stator tile in the stator-z direction and a first magnet array of the second moveable stage overlaps the first x-trace of the first stator tile in the stator-z direction, controllably driving current in the first x-trace of the first tile based at least in part on a first amount of overlap in the stator-z direction of the first magnet array of the first moveable stage with the first-x-trace of the first tile and a second amount of overlap in the stator-z direction of the first magnet array of the second moveable stage with the first-x-trace of the first tile.”. 
	 Claims 22-37 are allowable based on their virtue of depending on claim 21.
In claim 38, Lu et al. (US 20140285122) discloses A displacement device (abstract) comprising: a stator comprising one or more stator tiles (para 65), each stator tile comprising: an x-trace layer comprising a plurality of x- trace groups, each x-trace group comprising a plurality of electrically conductive x-traces which extend in a stator-x direction across the stator tile (para 46) and into which currents may be independently driven (paras 74-75); a y-trace layer comprising a plurality of y-trace groups, each y-trace group comprising a plurality of electrically conductive y-traces which extend in a stator-y direction across the stator tile and into which currents may be independently driven; the x-trace layer and the y-trace layer overlapping one another in a stator-z direction (para 46). 
However, neither Lu et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “the stator-x direction and the stator-y direction non-parallel to one another; a plurality of moveable stages, each moveable stage comprising: a first magnet array comprising: a plurality of first magnetization segments linearly elongated in a stage-x direction, each first magnetization segment having a corresponding magnetization direction orthogonal to the stage-x direction and a plurality of second magnetization segments linearly elongated in a stage-y direction, each second magnetization segment having a corresponding magnetization direction orthogonal to the stage-y direction; and the stage-x direction and the stage-y direction non-parallel to one another; and one or more amplifiers 
In claim 39, Lu et al. (US 20140285122) discloses A displacement device (abstract) comprising: a stator comprising one or more stator tiles (para 65), each stator tile comprising: an x-trace layer comprising a plurality of x- trace groups, each x-trace group comprising a plurality of electrically conductive x-traces which extend in a stator-x direction across the stator tile (para 46) and into which currents may be independently driven (paras 74-75); a y-trace layer comprising a plurality of y-trace groups, each y-trace group comprising a plurality of electrically conductive y-traces which extend in a stator-y direction across the stator tile and into which currents may be independently driven; the x-trace layer and the y-trace layer overlapping one another in a stator-z direction (para 46). However, neither Lu et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “the stator-x direction and the stator-y direction non-parallel to one another; a plurality of moveable stages, each moveable stage comprising: a first magnet array comprising a plurality of first 
Claim 40 is allowable based on their virtue of depending on claim 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834